DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Regarding claims 10 and 25, none of the references of record alone or in combination discloses or suggests causing a display of a mousing ring within the pointing box in a first color; receiving an indication of a first touch input within the control region of the touch-sensitive control surface of the user-input device; in response to the first touch input, causing a display of the mousing ring within the pointing region in a second color, the mousing ring being displayed within the pointing region at a location that corresponds with a location of the first touch input within the control region, in combination with the other elements of the instantly claimed invention.

Claims 11-13, 23, 24, and 26-33 depend from claims 10 and 25. Accordingly, claims 10-13 and 23-33 are allowed.

Election/Restrictions
The 7 August 2012, 25 November 2016, 26 June 2017, and 19 April 2019 Restriction Requirements are hereby withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
10 March 2021